 1   BLANK ROME LLP
     Ana Tagvoryan (SBN 246536)
 2   ATagvoryan@BlankRome.com
 3   2029 Century Park East, 6th Floor
     Los Angeles, CA 90067
 4   Telephone: 424.239.3400
     Facsimile: 424.239.3434
 5
 6
     Attorneys for Defendant
     MONETARY MANAGEMENT OF
 7   CALIFORNIA, INC. dba MONEY MART
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   AARON BARTON,                                   Case No. 2:18-CV-00975-MCE-KJN
12                                  Plaintiff,       STIPULATION AND ORDER
13                                                   STAYING ACTION PENDING
             vs.                                     ARBITRATION
14
     MONEYMART, MONETARY                             Assigned to:
15   MANAGEMENT OF CALIFORNIA, INC.                  District Judge Morrison C. England, Jr.
     AND DOES 1 THROUGH 100                          Referred to:
16
     INCLUSIVE,                                      Magistrate Judge Kendall J. Newman
17
                                    Defendants.
18
19
20           Plaintiff AARON BARTON (“Barton”) and Defendant MONETARY
21   MANAGEMENT OF CALIFORNIA, INC. dba MONEY MART (“Defendant”), by
22   and through their undersigned counsel, stipulate and agree as follows:
23           WHEREAS, on or about January 13, 2018, Barton and Defendant entered into a
24   Deferred Deposit Transaction Agreement (the “Agreement”), whereby the Parties
25   agreed to arbitrate any covered disputes arising from the Agreement;
26           WHEREAS, Money Mart is not a separate and distinct entity from Defendant,
27   but rather a trade name used by Defendant;
28   ///

     150758.00606/111192843v.2
                       STIPULATION AND ORDER STAYING ACTION PENDING ARBITRATION
 1           WHEREAS, on or around June 18, 2018, Defendant filed an Answer asserting
 2   an affirmative defense that this action is precluded from being adjudicated in this
 3   forum based on the Agreement (Docket No. 18, at 11 [“Ninth Affirmative Defense”]);
 4           NOW, THEREFORE, the Parties stipulate as follows:
 5           1.      This above-entitled action shall be resolved in binding arbitration as set
 6    forth in the Agreement; and
 7           2.      This action shall be stayed pending the outcome of arbitration.
 8           IT IS SO STIPULATED.
 9
     DATED: August 22, 2018                SAGARIA LAW, P.C.
10
11                                         By: /s/ Elliot Gale
                                               (as authorized on August 22, 2018)
12                                             ELLIOT GALE
                                           Attorneys for Plaintiff
13                                         AARON BARTON
14
     DATED: August 22, 2018                BLANK ROME LLP
15
                                           By: /s/ Ana Tagvoryan
16                                             Ana Tagvoryan
                                           Attorneys for Defendants
17
                                           MONETARY MANAGEMENT OF
18                                         CALIFORNIA, INC. dba MONEY MART
19
20
21
22
23
24
25
26
27
28
     150758.00606/111192843v.2                     2
                       STIPULATION AND ORDER STAYING ACTION PENDING ARBITRATION
 1
                                              ORDER

 2           Pursuant to the stipulation of the parties as set forth in the above Agreement;
 3   and this action shall be stayed pending the outcome of arbitration. Not later than
 4   every sixty (60) days after the date this Order is electronically filed, the parties shall
 5   submit in writing a joint status report advising the Court of the status of the
 6   arbitration.
 7           IT IS SO ORDERED.
 8   Dated: October 11, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     150758.00606/111192843v.2                    3
                       STIPULATION AND ORDER STAYING ACTION PENDING ARBITRATION
